Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17569342 in view of US 20200413100-Hsiang et al (Hereinafter referred to as “Hsiang”). 
This is a provisional nonstatutory double patenting rejection.
Conflicting Co-pending Application 17569342-bold is difference
Instant Application-17569346
1. An image decoding method, performed by a decoding apparatus, the method comprising:
receiving image information including a residual coding flag for whether a transform skip residual coding syntax structure is enable for a current slice;
determining whether the transform skip residual coding syntax structure is enable for a current block in the current slice based on the residual coding flag;
deriving a residual sample of the current block by parsing residual information for the current block based on a result of the determination; and
generating a reconstructed picture based on the residual sample,
wherein the current block is a transform skip block, and
wherein syntax elements according to a regular residual coding syntax structure for the current block are parsed based on the residual coding flag representing that the transform skip residual coding syntax structure is not enable, and
wherein the residual coding flag is signaled through a slice header.
1. An image decoding method, performed by a decoding apparatus, the method
comprising:
obtaining image information including prediction mode information and a residual coding flag;
deriving a prediction sample of a current block in a current slice based on the
prediction mode information;
determining whether a transform skip residual coding syntax structure is enable for the current block in the current slice based on the residual coding flag;
parsing syntax elements for the current block according to a result of the
determination;
deriving a residual sample of the current block based on the parsed syntax elements;
and
generating a reconstructed picture based on the prediction sample and the residual
sample,
wherein the current block is a transform skip block,

wherein the residual coding flag is a flag for whether the transform skip residual
coding syntax structure is enable, and
wherein syntax elements according to a regular residual coding syntax structure for the current block are parsed based on the residual coding flag representing that the transform skip residual coding syntax structure is not enable.
10.  An image encoding method, performed by an encoding apparatus, the method comprising:
deriving a residual sample of a current block;
determining whether a transform skip residual coding syntax structure is enable for the current block in a current slice;
encoding residual information for the residual sample of the current block based on a result of the determination;

encoding a residual coding flag for whether the transform skip residual coding syntax structure is enable for the current block in the current slice; and
generating a bitstream including the residual coding flag and the residual information,
wherein the current block is a transform skip block,
wherein syntax elements according to a regular residual coding syntax structure for the current block are encoded based on a determination that the transform skip residual coding syntax structure is not enable, and
wherein the residual coding flag is signaled through a slice header.

10. An image encoding method, performed by an encoding apparatus, the method comprising:
deriving a prediction sample of a current block based on inter prediction or intra
prediction;
encoding prediction mode information for a prediction mode of the current block;
deriving a residual sample of the current block based on the prediction sample;
determining whether a transform skip residual coding syntax structure is enable for the current block in a current slice;
encoding residual information for the residual sample of the current block based on a result of the determination;
encoding a residual coding flag for whether the transform skip residual coding syntax structure is enable for the current block in the current slice; and
generating a bitstream including the prediction mode information, the residual coding flag and the residual information,
wherein the current block is a transform skip block,
wherein syntax elements according to a regular residual coding syntax structure for the current block are encoded based on a determination that the transform skip residual coding syntax structure is not enable.   


Referring to claims 1 and 10 (claim 10 is the encoder which is opposite the decoder of claim 1), taking claim 1 as exemplary, although conflicting  application 17569342, does not explicitly disclose what’s claimed in instant application 17569346, wherein the residual coding flag is signaled through a slice header.
However,  However,  Hsaing discloses the image encoding method of claim 10, wherein the residual coding flag is signaled through a slice header ([0056], wherein syntax elements such as transform skip enable flag is encoded for slice header Furthermore, conflicting application '1992, does not explicitly disclose what’s claimed in instant application '12002, a code stream generating unit which arranges the encoded data of the image data generated by said entropy encoding unit in the arrangement mode decided by said decision unit and outputs the encoded data.
Therefore, one of ordinary skill in the art at the time of applicant's invention would have clearly recognized that it is quite advantageous for the instant application 17569346 to combine the teachings of Hsiang. It is for this reason one of ordinary skill in the art would have been motivated to implement a residual coding flag signaled through a slice header for improving the bitstream parsing throughput rate ([0028], Hsaing). 
Claims 1, 3, 10, and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 10 of copending Application No. 17569342 (reference application). Although the conflicting claims are not identical, they are not patentably distinct from each other because it is merely in the terminology used in both sets of claims.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130343464- Van der Auwera et al (Hereinafter referred to as Van”), in view of US 20200413100-Hsiang et al (Hereinafter referred to as “Hsiang”).
Regarding claim 10, Van discloses an image encoding method, performed by an encoding apparatus (Fig 1), the method comprising:
 deriving a prediction sample of a current block based on inter prediction or intra prediction ([0085], wherein generating predictive block via inter or intra prediction; [0096], wherein may generate prediction data for a block in a slice));
encoding prediction mode information for a prediction mode of the current block ([0085], wherein encode information indicating the selected prediction mode);
deriving a residual sample of the current block based on the prediction sample ([0078], wherein prediction unit may provide resulting intra or inter coded block (prediction sample) to generate residual; [0085]) forms a residual by subtracting the predictive block from the current block));
determining whether a transform skip residual coding syntax structure is enable for the current block in a current slice ([0086], wherein chooses between transform skip mode; ;
encoding residual information for the residual sample of the current block based on a result of the determination ([0086], Tus may be coded in a transform skip mode. The residual data may be included in the Tus. Thus, residual information is encoded based on the result of the determined transform skip mode);
encoding a residual coding flag for whether the transform skip residual coding syntax structure is enable for the current block in the current slice ([0087], transform enabled flag/transform skip flag interpreted as the residual coding flags that determines whether the transform skip residual coding structure is enable for the current block; [0023]); and
generating a bitstream including the prediction mode information, the residual coding flag and the residual information ([0083], wherein generating syntax elements associated with slices and block for use by the decoder; [0087], syntax elements may be included in the bitstream to identify skip mode being enabled (residual coding flag). [0086], Tus may be coded in a transform skip mode. The residual data may be included in the Tus, [0087] discloses that Tus may be included in the bitstream. Thus, residual information is included in the bitstream as well; [0097], wherein the decoder received syntax elements to determine a prediction mode. This would indicate that the encoder had to include the prediction mode information in the generated bitstream that was sent to the decoder)
wherein the current block is a transform skip block ([0066], wherein for each block, the transform is signaled to the decoder a s a transform skip block),
Van fails to disclose wherein syntax elements according to a regular residual coding syntax structure for the current block are encoded based on a determination that the transform skip residual coding syntax structure is not enable.
However, in the same field of endeavor, Hsiang discloses wherein syntax elements according to a regular residual coding syntax structure for the current block are encoded based on a determination that the transform skip residual coding syntax structure is not enable ([0028], wherein regular mode is employed for entropy encoding the values  of the syntax element; [0034], wherein coder may signal…the PPs syntax..pps alternative residual coding flag for signaling whether to enable TSM, and alternative residual coding tools; syntax table shows residual coding is applied when pps alternative residual coding flag is  not enabled; [0062], wherein otherwise, regular residual coding is used).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the image encoding method disclosed by Van to disclose wherein syntax elements according to a regular residual coding syntax structure for the current block are encoded based on a determination that the transform skip residual coding syntax structure is not enable as taught by Hsiang, to improving the bitstream parsing throughput rate ([0028], Hsaing). 
Regarding claim 11, Van discloses the image encoding method of claim 10, wherein syntax elements according to the transform skip residual coding syntax structure for the current block are encoded based on the determination that the transform skip residual coding syntax structure is enable ([0087], syntax elements may be included in the bitstream to identify skip mode being enabled (residual coding flag).
Regarding claim 12, Hsaing discloses the image encoding method of claim 10, wherein the residual coding flag is signaled through a slice header ([0056], wherein syntax elements such as transform skip enable flag is encoded for slice header into the bitstream. Motivation is the same as for claim 10).
Regarding claim 13, Van discloses the image encoding method of claim 10, wherein the residual coding flag is signaled through a sequence parameter set (SPS), a video parameter set (VPS), or a picture parameter set (PPS) ([0064], wherein Transform skipping may be enabled by a flag that is present in an sps in the residual coding syntax).
Regarding claim 14, Van discloses the image encoding method of claim 10, wherein the residual coding flag is signaled through a coding unit (CU) syntax ([0067], wherein transform skip flag for cus).
Regarding claim 1, analyses are analogous to those presented for claim 10 and are applicable for claim 1, Wherein Fig 6 of Van shows a decoder, which performs the opposite or reverses everything of the encoder. In addition, Van discloses in [0097], parsing syntax elements. Hsaing also discloses parsing syntax elements in [0065] and [0077]. Furthermore, Van discloses in [0022], generating a reconstructed picture based on the based on the prediction sample and the residual sample. Van discloses adding the residual data to a predicted data to form a reconstructed block)
Regarding claim 2, analyses are analogous to those presented for claim 11 and are applicable for claim 2.
Regarding claim 3, analyses are analogous to those presented for claim 12 and are applicable for claim 3.
Regarding claim 4, analyses are analogous to those presented for claim 13 and are applicable for claim 4.
Regarding claim 5, analyses are analogous to those presented for claim 14 and are applicable for claim 5.
Claim(s) 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130343464- Van der Auwera et al (Hereinafter referred to as Van”), in view of US 20200413100-Hsiang et al (Hereinafter referred to as “Hsiang”), in further view of US 20140169452 A1-Lim et al (Hereinafter referred to as “Lim”).
Regarding claim 15, Hsaing discloses the image encoding method of claim 10, wherein the bitstream includes a transform skip flag representing whether transform is applied to the current block ([0034], transform skip flag as shown in the syntax table of transform unit).
Van and Hsaing fail to disclose Hsaing discloses wherein the bitstream includes a transform skip flag representing whether transform is applied to the current block, and a value of the transform skip flag is 1.
However, in the same field of endeavor, Lim discloses wherein the bitstream includes a transform skip flag representing whether transform is applied to the current block, and a value of the transform skip flag is 1( [0066], wherein  transform skip mode enable flag is 1).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the image encoding method disclosed by Van and Hsaing to disclose wherein the bitstream includes a transform skip flag representing whether transform is applied to the current block, and a value of the transform skip flag is 1 as taught by Lim, to improve image quality ([0060], Lim).
Regarding claim 6, analyses are analogous to those presented for claim 15 and are applicable for claim 6.
Claim(s) 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130343464- Van der Auwera et al (Hereinafter referred to as Van”), in view of US 20200413100-Hsiang et al (Hereinafter referred to as “Hsiang”), in further view of Bros ser al (Versatile Video Coding (Draft 5)” Hereinafter referred to as “Bross”))
Regarding claim 7, Van discloses the image decoding method of claim 1, wherein the syntax elements according to the regular residual coding syntax structure include position information on a position of a last non-zero residual coefficient in a residual coefficient array of the current block.
Van and Hsaing fail to disclose wherein the syntax elements according to the regular residual coding syntax structure include position information on a position of a last non-zero residual coefficient in a residual coefficient array of the current block.
However, in the same field of endeavor, Bross discloses wherein the syntax elements according to the regular residual coding syntax structure include position information on a position of a last non-zero residual coefficient in a residual coefficient array of the current block (according to instant applicant’s publication specification, syntax elements according to the regular residual coding syntax structure include position information on a position of a last non-zero residual coefficient in a residual coefficient array of the current block may be last_sig_coeff_y_prefix, last_sig_coeff_x_prefix, last_sig_coeff_x_suffix, and last_sig_coeff_y_suffix). Therefore to be consistent with applicant’s specification, Bross discloses in 7.3.7.11, residual coding syntax of last_sig_coeff_y_prefix, last_sig_coeff_x_prefix, last_sig_coeff_x_suffix, and last_sig_coeff_y_suffix).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the image encoding method disclosed by Van and Hsaing to disclose wherein the syntax elements according to the regular residual coding syntax structure include position information on a position of a last non-zero residual coefficient in a residual coefficient array of the current block as taught by Bross, whereas combining their known claimed elements using known techniques would yield predictable results.
Regarding claim 8, Hsiang and Bross discloses the image decoding method of claim 7, wherein the syntax elements according to the regular residual coding syntax structure (Hsiang, [0034], residual coding as shown in the syntax table of transform_unit) include a coded sub-block flag for whether a current sub-block of the current block includes a non-zero residual coefficient (Hsiang [0022], coded_sub_block_flag; Bross teaches pg 64-65, 7.3.7.11, residual coding syntax structure), a significant coefficient flag for whether a residual coefficient of the current block is a non-zero residual coefficient (Hsiang [0023], sig_coeff_flag; Bross, 7.3.7.11, residual coding syntax), a first coefficient level flag for whether a coefficient level for the residual coefficient is greater than a first threshold (Hsiang, [0024], abs_level_gt1_flag; Bross, 7.3.7.11), a parity level flag for parity of the coefficient level (Hsiang, [0024], par_level_flag and Bross 7.3.7.11 pg 64-66), a second coefficient level flag for whether the coefficient level of the residual coefficient is greater than a second threshold (Hsiang [0024 and 0030] abs_level_gtx_flag; Bross section 7.3.7.11 pg 64-66), coefficient value related information on a value of the residual coefficient, and a sign flag for a sign of the residual coefficient (Hsiang [0025], wherein abs_remainder; Bross section 7.3.7.11, pg 64-66. Motivation is the same as for claim 7).
Regarding claim 9, Hsiang and Bross discloses the image decoding method of claim 7, wherein the syntax elements according to the regular residual coding syntax structure include a coded sub-block flag for whether a current sub-block of the current block includes a non-zero residual coefficient (Hsiang [0022], coded_sub_block_flag; Bross teaches pg 64-65, 7.3.7.11, residual coding syntax structure),, and coefficient value related information on a value of a residual coefficient of the current block(Hsiang [0023], sig_coeff_flag; Bross, 7.3.7.11, residual coding syntax), and a sign flag for a sign of the residual coefficient (Hsiang [0025], wherein abs_remainder; Bross section 7.3.7.11, pg 64-66. Motivation is the same as for claim 7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487